                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )
                                                   )
KENNETH RICHARD DEVORE                             )         2:17-CR-00013
                                                   )         REEVES/CORKER
                                                   )
                                                   )

                                            ORDER

       Defendant has filed a motion to bifurcate his sentencing hearing, scheduled for November

5 [D. 133; amended D. 135]. Specifically, Defendant asks the Court to hold a second hearing to

gather evidence on the amount of restitution. As basis for this motion, Defendant argues neither

the government nor the probation office (through the pre-sentence report) has provided a detailed

analysis of the amount of restitution claimed [D. 135, ¶ 3]. The Government opposes Defendant’s

motion [D. 144].

       The Court must order restitution in this case [D. 131, ¶ 122]; 18 U.S.C. § 3663A(c). Be-

cause of his conduct, Defendant owes restitution to the U.S. Office of Personnel Management

(OPM) and the U.S. Department of Veterans Affairs (VA). Defendant acknowledges the obligation

to OPM—reflecting his salary as an employee at the agency—can be easily calculated [D. 135, ¶

3]. Defendant argues he cannot adequately review the evidence of his obligation to the VA prior

to the sentencing hearing [Id.].

       The VA obligation should reflect benefits received after Defendant’s disability compensa-

tion level was adjusted from 70% to 100%. Since his conviction, his compensation level has been

retroactively reduced to 70%, effective July 9, 2009 [D. 144]. Because of this adjustment, caused

by his criminal conduct, he not only received increased cash benefits, but he and his family also

                                               1
became eligible for additional medical insurance [D. 131, ¶ 12]. Thus, restitution to the VA should

reflect both the cash benefits and the medical insurance benefits received. On October 15, 2018,

he and his attorney received documents concerning the cash benefits obligation, but not the medi-

cal insurance obligation [D. 135, ¶ 3].

       The Government provided Defendant all necessary documents by October 22 [D. 144].

The Court has viewed the exhibits filed with the Government’s response, corroborating the pro-

posed restitution figures [Id.]. While the Court sympathizes with anyone deciphering bureaucratic

paperwork, it does not find the record uniquely voluminous or difficult to understand. If Defendant

raises substantial objections to the calculation of restitution that cannot be decided on November

5, the Court will take those objections under advisement and issue a later written order, or schedule

a new hearing. But the Court finds no cause to preemptively bifurcate the hearing.

       For these reasons, Defendant’s amended motion to bifurcate sentencing [D. 135] is DE-

NIED. The original motion to bifurcate sentencing [D. 133] is also DENIED as moot.

       IT IS SO ORDERED.




                                              __________________________________
                                              _ ____
                                                   _______________
                                                                 ________
                                                                        _________
                                              UNITED STATES
                                              UNITED   STAATESS DISTRICT
                                                                DIS
                                                                  STRIC
                                                                      CT JUDGE




                                                 2
